STONE. J.
The 13tli charge asked should not have been given. Tbe measure of damages in a suit for tbe breach of a contract, sucb as that described in tbe complaint, is tbe injury which results proximately from tbe breach. And whether tbe parties, at tbe making of tbe contract, contemplated, or bad in view tbe damages to result from a breach of sucb contract, or not, does not, in tbe least, vary tbe question, or tbe measure of recovery. Tbe facts being ascertained, tbe law, and not tbe contemplation of the parties, declares tbe measure of damages.
Tbe testimony tends to show there were two contracts— one a lease of tbe mill, and tbe other a sale of oxen. Payment for tbe oxen, if not previously made, could have been coerced under tbe common counts found in tbe complaint. In this view, tbe second charge was somewhat calculated to mislead, and should have been confined to tbe special count. For tbe same reason, tbe ninth charge, without explanation, was calculated to mislead.
To be “ equally credible,” witnesses must have tbe same measure of intelligence, honesty, means of knowledge, and ab*546sence of bias. There was no error in giving the twelfth charge.
We find no other errors in the rulings of the City Court. .
Beversed and remanded.